Little, J.
1. On the trial of an action for breach of contract, it is erroneous to allow in evidence another contract relating to an entirely distinct transaction, having no connection with the contract alleged to have been broken.
2. When the authority of a special agent is limited to soliciting and procuring written proposals for the sale and delivery of cotton, to be binding when the same are agreed to in writing by his principal, the latter is not bound by a secret stipulation or agreement between such agent and the party who submits the written proposal, which is not contained in the writing. The law in such a case is well established, that those who deal with a special agent are bound at their peril to take notice of the extent of his authority.
3. It was, under the evidence in the present case, erroneous to give to the jury an instruction based on the law of general agency, there being no evidence to warrant a finding that such agency existed at the time of the execution of the contract which was the subject-matter of the suit. On the contrary, the evidence demanded a finding that the authority of the agent in this case was special and limited.
4. The issues between the parties, and the merits of the case as presented by the evidence, are substantially controlled by the rulings above announced. The points insisted on in the motion for a new trial, not embraced in the rulings above made, do not show any error which would authorize a reversal of the judgment.

Judgment reversed.


All the Justices concurring, except Lewis, J., absent,